CULLEN, Commissioner.
In an action tried by jury Ray Holbrook recovered judgment for $1830 against General Motors Acceptance Corporation as damages for the alleged wrongful repossession and sale of a financed automobile. Motion by G. M. A. C. for an appeal was granted.
The appellee has not filed a brief. Accordingly, the Court has elected under RCA 1.260 to accept the appellant’s statement of the facts and issues as correct.
We are reversing the judgment because it appears from the accepted statement of facts that the repossession was valid and proper because the terms of the conditional sale contract had been violated in three separate respects, each of which violations, under the provisions of the contract, authorized repossession. The alleged statement of the repossessing agent, in response to Holbrook’s offer to pay the delinquent monthly installment as soon as the repairs on the automobile were completed, that he “thought it would be all right," could not be considered a waiver of all three violations of the contract even if it *699possibly could be considered a waiver of the delinquency in payments (which is doubtful not only because of the inconclusive nature of the agent’s statement but because of the absence of anything in the record to indicate any authority of the agent to waive violations) .
It further appears that Holbrook’s interest in the automobile was nebulous, because he had acquired possession from the original purchasers under a vague, uncompleted, conditional, verbal arrangement with only one of the two joint purchasers.
The judgment is reversed with directions to enter judgment for General Motors Acceptance Corporation in accordance with its motion for judgment notwithstanding the verdict.